FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            June 4, 2019
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 TONI R. DONAHUE,

       Plaintiff - Appellant,

 v.                                                           No. 18-3130
                                                  (D.C. No. 2:18-CV-02012-CM-JPO)
 KANSAS BOARD OF EDUCATION;                                    (D. Kan.)
 ELENA LINCOLN, individually and as
 Appeal Officer; MARK WARD,
 Individually and as Officer of Agency;
 LLOYD SWARTZ, individually and as
 Due Process Hearing Officer; SCOTT
 GORDON, individually and as Officer of
 Agency; RANDY WATSON,
 Commissioner of Education; JOHN
 ALLISON, Superintendent; OLATHE
 SCHOOL DISTRICT USD #233;
 DEBORAH CHAPPELL, Individually and
 as Officer of Agency,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, McKAY, and LUCERO, Circuit Judges.
                  _________________________________



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      Toni Donahue appeals the district court’s denial of her motion for a

preliminary injunction. Exercising jurisdiction under 28 U.S.C. § 1292(a)(1), we

affirm.

                                           I

      According to Donahue, Olathe School District USD No. 223 (“School

District”) failed to meet its obligations to her minor child under the Individuals with

Disabilities Education Act. See 20 U.S.C. § 1400(d). Donahue filed a due process

complaint, which requires the relevant state agency to appoint a hearing officer to

evaluate the complaint, with the State. Hearing officer Lloyd Swartz dismissed the

complaint for failure to comply with statutory requirements. Donahue appealed

Swartz’s determination to the state review officer—Elena Lincoln—who dismissed

the appeal as untimely. Donahue then filed a petition for administrative review in

federal district court. In addition to the School District, Swartz, and Lincoln,

Donahue named a number of other education officials and entities as defendants.

      Donahue also filed a motion for a preliminary injunction to protect her and her

minor child “from any present or future action by, inspired by, or initiated by the

Kansas Board of Education, Kansas State Department of Education, Olathe School

District, or any of the staff or family members of the aforementioned agencies,”

including “protection from harassment, intimidation, threats, coercion, attempts to

have [her minor child] removed from the home, and protection from all actions while

home schooling [her minor child].”



                                           2
         On June 20, 2018, the district court entered a comprehensive order that

addressed several motions, including the motion for a preliminary injunction. The

court dismissed all defendants other than the School District and Swartz as improper

parties and denied Donahue’s motion for preliminary injunctive relief. The court

ordered Donahue to show cause why Swartz should not also be dismissed as an

improper party.

         Donahue requested permission from the district court to file an interlocutory

appeal from the adverse rulings in the order. The district court denied the request

and dismissed the claims against Swartz. Donahue then appealed those orders. We

dismissed for lack of jurisdiction because there was no final decision in the district

court. Donahue v. Kan. Bd. of Educ., No. 18-3193, order at 2 (10th Cir. Oct. 31,

2018).

         Donahue also appealed the denial of injunctive relief.1




         1
        Despite the fact that the district court denied her motion to file an
interlocutory appeal and we dismissed Case No. 18-3193 for lack of jurisdiction
because there was no final judgment, Donahue raises issues in this appeal other than
the denial of preliminary injunctive relief, including the application of the
Administrative Procedure Act and the various party and claim dismissals. We will
not consider these issues as our jurisdiction is limited to appeals from “final
decisions of the district courts.” 28 U.S.C. § 1291. “A final judgment is one that
terminates all matters as to all parties and causes of action.” Utah v. Norton, 396
F.3d 1281, 1286 (10th Cir. 2005) (internal quotation marks omitted). The district
court’s June 20, 2018 order did not “terminate[] all matters as to all parties and
causes of action” and therefore is not a final, appealable decision. Id.
                                             3
                                           II

      “We review the decision to deny a motion for a preliminary injunction for

abuse of discretion.” Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir.

2005). “The standard for abuse of discretion is high.” Id. (quotation omitted).

Donahue “must show that the district court committed an error of law . . . or

committed clear error in its factual findings.” Id. (quotation omitted).

      “As a preliminary injunction is an extraordinary remedy, the right to relief

must be clear and unequivocal.” Id. (quotation omitted). To obtain a preliminary

injunction

      the moving party must establish that: (1) he or she will suffer irreparable
      injury unless the injunction issues; (2) the threatened injury outweighs
      whatever damage the proposed injunction may cause the opposing party;
      (3) the injunction, if issued, would not be adverse to the public interest;
      and (4) there is a substantial likelihood of success on the merits.

Id. (alterations and quotation omitted).

      Donahue’s motion for preliminary injunctive relief was a narrative of her past

grievances against school officials, their alleged mistreatment of her minor child, and

their efforts to stymie her complaints. She argues that her allegations of past

misconduct are adequate to establish irreparable harm, even though she no longer

lives in the school district and has not shown an intent to return. But allegations of

past harm are inadequate to establish irreparable harm. “The purpose of a

preliminary injunction is not to remedy past harm but to protect plaintiffs from

irreparable injury that will surely result without their issuance.” Id. at 1267

(emphasis added).

                                            4
            III

AFFIRMED.

             Entered for the Court


             Carlos F. Lucero
             Circuit Judge




            5